COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          Sunbelt Securities, Inc., The Fisher Group, Cheryl Brown,
                              Jeanine Fisher, and Monique Mandell v. David Mark
                              Mandell and Raymond J. Black, Administrator of the Estate
                              of William Mandell, Deceased
Appellate case number:        01-21-00209-CV
Trial court case number:      473747-402
Trial court:                  Probate Court No. 1 of Harris County

      On September 16, 2022, Appellants Sunbelt Securities, Inc., The Fisher Group,
Cheryl Brown, and Jeanine Fisher (“Sunbelt Appellants”) filed an Emergency Motion to
Compel Production of Settlement Agreement. Sunbelt Appellants’ emergency motion is
DENIED.
       It is so ORDERED.


Judge’s signature: /s/ Amparo Guerra
                   Acting Individually

Date: September 20, 2022